759 N.W.2d 403 (2009)
David ROMAIN and Joann Romain, Plaintiffs-Appellees,
v.
FRANKENMUTH MUTUAL INSURANCE and IAQ Management, Inc., Defendant, and
Insurance Services Construction, Defendant-Appellant.
Docket No. 135546. COA No. 278591.
Supreme Court of Michigan.
January 30, 2009.

Order
On order of the Chief Justice, motions by John A. Braden and the Michigan Manufacturers Association for leave to file briefs amicus curiae are considered and they are GRANTED. The motion by the Michigan Association for Justice for extension of the time for filing their brief amicus curiae is GRANTED.